DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 252 (paragraph 0066).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:
(line 5) “the central axis is normal” should be changed to “the central axis of the port is normal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (2008/0283238).
As concerns claim 7, Richards shows a flow control apparatus (400) for disposition within a subterranean formation (Fig. 1), comprising: a housing (402, 404, 406, 410); a fluid conducting passage (418) defined within the housing (Fig. 5A & 5B); a flow communicator (420) configured for effecting flow communication between the fluid conducting passage and the subterranean formation (Fig. 5A & 5B), wherein the flow communicator includes: a port (408) defined within the outermost surface of the housing (Fig. 5A & 5B); and a flow communication passage (412, 414) extending between the fluid-conducting passage and the port (Fig. 5A & 5B); an orifice (422) disposed within the flow communication passage between the fluid-conducting passage and the port (Fig. 5A & 5B), and defined within a valve seat (seat in support member 424); a flow 
As concerns claim 8, Richards shows wherein: the orifice and the port are co-operatively configured such that, while the flow control apparatus is oriented such that the central axis of the orifice is disposed within a horizontal plane, the central axis of the port is normal, or substantially normal, to the horizontal plane (Fig. 5A & 5B).
As concerns claim 9, Richards shows wherein: the fluid passage defines a central longitudinal axis; and the orifice and the fluid passage are co-operatively configured such that, while the flow control apparatus is oriented such that the central axis of the orifice is disposed within a horizontal plane, the central longitudinal axis of the fluid passage is disposed at an acute angle of less than 45 degrees relative to the horizontal plane (Fig. 5A & 5B).
As concerns claim 10, Richards shows wherein: the fluid passage defines a central longitudinal axis; and the orifice and the fluid passage are co-operatively configured such that, while the flow control apparatus is oriented such that the central axis of the orifice is disposed within a horizontal plane, the central longitudinal axis of the fluid passage is parallel to the horizontal plane (Fig. 5A & 5B).
Allowable Subject Matter
Claims 1-5, 11-16 and 18 are allowed over the prior art of record.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679